DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 24, 42, 49 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US Pat. 10141625).
Regarding claim 1:
Ryu et al. disclose (in Figs. 6, 7, 11 and 12) an assembly (defined as 110, 103b-103e) comprising: at least one antenna (110), wherein the at least one antenna (110) is configured to transmit a field of radiofrequency (RF) communication at an operating frequency ranging from 6 GHz to 100 GHz (Col. 1, Lines 36-40); and a low thermal insulation component (103c), wherein the thermal insulation component (103c) is disposed within the field of RF communication (EM Wave), and wherein the thermal insulation component (103c) has a thermal conductivity (Col. 19, Lines 11-13) wherein the assembly (defined as 110, 103b-103e) is disposed within an enclosure (103a), and wherein an adhesive (103b) bonds the thermal insulation component (103c) between the at least one antenna (110) and the enclosure (103a).
Ryu et al. is silent on that the thermal insulation component has a thermal conductivity of 0.0025 W/m-K to 0.025 W/m-K at 25 °C and 1 atm.
However, since Ryu et al. disclose the use of thermal insulation component with low thermal conductivity (Col. 19, Lines 11-13), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement material having the claims low range for the benefit of allowing the transmission of radio signals (Col. 19, Lines 6-8).
Regarding claim 24:
Ryu et al. disclose the at least one antenna (110) is in the form of an antenna array (110a1), wherein the antenna array (110a1) comprises a plurality of antennas (See Figs. 11 and 12), wherein each antenna is configured to transmit the field of RF communication at the operating frequency ranging from 6 GHz to 100 GHz (Col. 1, Lines 36-40).
Regarding claim 42:
Ryu et al. disclose (in Figs. 6, 7, 11 and 12) a method comprising: obtaining at least one antenna (110); wherein the at least one antenna (110) of is configured to transmit a field of radiofrequency (RF) communication at an operating frequency ranging from 6 GHz to 100 GHz (Col. 1, Lines 36-40); placing a thermal insulation component (103c) on at least one surface of the at least one antenna (110), so as to form an assembly (defined as 110, 103b-103e); positioning the assembly (defined as 110, 103b-103e) within an enclosure (103a); and applying an adhesive (103b) to bond the assembly (defined as 110, 103b-103e) such that the thermal insulation component (103c) is disposed between the at least one antenna (110) and the enclosure (103a), wherein placing the thermal insulation component (103c) on at least one surface of the antenna array (110) and applying the adhesive (103b) to bond the assembly (defined as 110, 103b-103e) disposes the thermal insulation component (103c) within the field of RF communication (EM Wave), and wherein the thermal insulation component (103c) has a thermal conductivity (Col. 19, Lines 11-13).
Ryu et al. is silent on that the thermal insulation component has a thermal conductivity of less than 0.025 Wim-K at 25 °C and 1 atm.
However, since Ryu et al. disclose the use of thermal insulation component with low thermal conductivity (Col. 19, Lines 11-13), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement material having the claims low range for the benefit of allowing the transmission of radio signals (Col. 19, Lines 6-8).
Regarding claim 49:
Ryu et al. disclose the at least one antenna (110) is in the form of an antenna array (110a1), wherein the antenna array (110a1) comprises a plurality of antennas (See Figs. 11-13), wherein the antenna array (110a1) comprises a plurality of planes (See Fig. 13), and wherein the method comprises placing the thermal insulation component (303c) on at least two planes of the plurality of planes (See Fig. 13).
Regarding claim 56:
Ryu et al. disclose the adhesive (103b) bonds the thermal insulation component (103c) to one of (a) the at least one antenna (110) or (b) the enclosure (103a). 

Claims 2, 3, 5-7, 10, 13, 15, 17, 24-26, 33 and 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US Pat. 10141625) in view of Yun et al. (US 20170271745).
Regarding claim 2:
Ryu et al. is silent on that the thermal insulation component comprises a thermal insulation layer and a protective film.
Yun et al. disclose (in Figs. 2 and 3) the thermal insulation component (20) comprises a thermal insulation layer (100) and a protective film (defined by 102 and 104).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the thermal insulation component having a thermal insulation layer and the protective film as taught by Yun et al. into the device of Ryu et al. for the benefit of allowing the transmission and/or reception of radio frequency signals through the cover layer by the antenna to not negatively or detrimentally impact the RF communication of the antenna (Para. 0003, Lines 11-14).
Regarding claim 3:
Ryu et al. is silent on that the thermal insulation component consists of a thermal insulation layer and a protective film.
Yun et al. disclose the thermal insulation component (20) consists of a thermal insulation layer (100) and a protective film (defined by 102 and 104).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the thermal insulation component having a thermal insulation layer and the protective film as taught by Yun et al. into the device of Ryu et al. for the benefit of allowing the transmission and/or reception of radio frequency signals through the cover layer by the antenna to not negatively or detrimentally impact the RF communication of the antenna (Para. 0003, Lines 11-14). 
Regarding claim 5:
Ryu et al. is silent on that the protective film comprises a polymer layer and an adhesive layer, and wherein the adhesive layer is disposed between the thermal insulation layer and the polymer layer.
Yun et al. disclose the protective film (defined by 102 and 104) comprises a polymer layer (102) and an adhesive layer (104), and wherein the adhesive layer (102) is disposed between the thermal insulation layer (100) and the polymer layer (102).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the thermal insulation component having a thermal insulation layer and the protective film as taught by Yun et al. into the device of Ryu et al. for the benefit of allowing the transmission and/or reception of radio frequency signals through the cover layer by the antenna to not negatively or detrimentally impact the RF communication of the antenna (Para. 0003, Lines 11-14).
Regarding claim 6:
Ryu et al. is silent on that the thermal insulation component comprises a thermal insulation layer and an adhesive layer.
Yun et al. disclose the thermal insulation component (20) comprises a thermal insulation layer (100) and an adhesive layer (104).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the thermal insulation component having the thermal insulation layer and the adhesive layer as taught by Yun et al. into the device of Ryu et al. for the benefit of securing the insulation component (Para. 0018, Lines 4-10).
Regarding claim 7:
Ryu et al. is silent on that the thermal insulation component further comprises an adhesive layer, wherein the thermal insulation layer is disposed between the protective film and the adhesive layer.
Yun et al. disclose the thermal insulation component (20) further comprises an adhesive layer (104), wherein the thermal insulation layer (100) is disposed between the protective film (defined by 102 and 104) and the adhesive layer (134).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the thermal insulation component having the thermal insulation layer and the adhesive layer as taught by Yun et al. into the device of Ryu et al. for the benefit of securing the insulation component (Para. 0018, Lines 4-10).
Regarding claim 10:
Ryu et al. is silent on that a combined thickness of the protective film and the adhesive does not exceed a thickness of the thermal insulation layer.
Yun et al. disclose a combined thickness of the protective film (132) and the adhesive (134) does not exceed a thickness of the thermal insulation layer (100).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the thickness in the structure taught by Yun et al. into the device of Ryu et al. for the benefit of providing structural rigidity for the insulation component (Para. 0028, Lines 9-13).
Regarding claim 13:
Ryu et al. is silent on that the thermal insulation component comprises an aerogel.
Yun et al. disclose the thermal insulation component (20) comprises an aerogel (See Abstract; Para. 0019, Lines 1-4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the thermal insulation component as an aerogel as taught by Yun et al. into the device of Ryu et al. due to the high thermally insulating properties possessed by aerogel suitable for RF communication of the antenna (Para. 0003, Lines 1-14).
Regarding claim 15:
Ryu et al. is silent on that the thermal insulation component, further comprises a fluoropolymer.
Yun et al. disclose the thermal insulation component (20) further comprises a fluoropolymer (See Abstract; Para. 0005, Lines 7-10; Para. 0006, Lines 6-10; Para. 0007, Lines 11-15).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the thermal insulation component as fluoropolymer as taught by Yun et al. into the device of Ryu et al. due to the high thermally insulating properties possessed by fluoropolymer suitable for RF communication of the antenna (Para. 0003, Lines 1-14). 
Regarding claim 17:
Ryu et al. is silent on that the aerogel is a ceramic aerogel, a polymer aerogel, a Polyethylene terephthalate (PET) reinforced aerogel, a polytetrafluoroethylene (PTFE) reinforced aerogel or any combination thereof.
Yun et al. disclose the aerogel is a ceramic aerogel, a polymer aerogel, a Polyethylene terephthalate (PET) reinforced aerogel, a polytetrafluoroethylene (PTFE) reinforced aerogel or any combination thereof (See Abstract; Para. 0005, Lines 7-10; Para. 0006, Lines 6-10; Para. 0007, Lines 11-15; Para. 0019, Lines 6-8; Para. 0026, Lines 1-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the aerogel as a ceramic aerogel as taught by Yun et al. into the device of Ryu et al. due to the high thermally insulating properties possessed by ceramic aerogel suitable for RF communication of the antenna (Para. 0003, Lines 1-14; Para. 0019, Lines 6-8).
Regarding claim 24:
Ryu et al. disclose the at least one antenna (110) is in the form of an antenna array (110a1), wherein the antenna array (110a1) comprises a plurality of antennas (See Figs. 11 and 12), wherein each antenna is configured to transmit the field of RF communication at the operating frequency ranging from 6 GHz to 100 GHz (Col. 1, Lines 36-40).
Regarding claim 25:
Ryu et al. disclose the thermal insulation component (103c) is embedded with the antenna array (110).
Regarding claim 26:
Ryu et al. disclose the thermal insulation layer has a thermal conductivity (Col. 19, Lines 11-13).
Ryu et al. is silent on that the thermal insulation layer has a thermal conductivity ranging from 0.0025 W/m-K to 0.025 W/m-K at 25 °C and 1 atm.
However, since Ryu et al. disclose the use of thermal insulation component with low thermal conductivity (Col. 19, Lines 11-13), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement material having the claims low range for the benefit of allowing the transmission of radio signals (Col. 19, Lines 6-8).
Regarding claim 33:
Ryu et al. disclose (in Fig. 13) the antenna array (110a) comprises a plurality of planes (See Fig.), and wherein the thermal insulation component (303c) is in contact with at least two planes of the plurality of planes (See Fig.).
Regarding claim 43:
Ryu et al. is silent on that the thermal insulation component from a thermal insulation layer and a protective film.
Yun et al. disclose forming the thermal insulation component (20) from a thermal insulation layer (100) and a protective film (defined by 102 and 104).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the thermal insulation component having a thermal insulation layer and the protective film as taught by Yun et al. into the device of Ryu et al. for the benefit of allowing the transmission and/or reception of radio frequency signals through the cover layer by the antenna to not negatively or detrimentally impact the RF communication of the antenna (Para. 0003, Lines 11-14).
Regarding claim 44:
Ryu et al. is silent on that forming the protective film from a polymer layer and an adhesive layer.
Yun et al. disclose forming the protective film (defined by 102 and 104) from a polymer layer (102) and an adhesive layer (104).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the thermal insulation component having a thermal insulation layer and the protective film as taught by Yun et al. into the device of Ryu et al. for the benefit of allowing the transmission and/or reception of radio frequency signals through the cover layer by the antenna to not negatively or detrimentally impact the RF communication of the antenna (Para. 0003, Lines 11-14).

Claims 14 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US Pat. 10141625) in view of Sakaguchi et al. (US 20170355829).
Regarding claims 14 and 40:
Ryu et al. is silent on that the thermal insulation component comprises the aerogel in an amount of at least 30 wt% based on a total weight of the thermal insulation layer, the thermal insulation component, or any combination thereof as required by claim 14; and the thermal insulation layer, the thermal insulation component, or any combination thereof comprises the aerogel in an amount of 30 wt% to 95 wt% based on a total weight of the thermal insulation layer, the thermal insulation component, or any combination thereof as required by claim 40.
Sakaguchi et al. disclose an aerogel in an amount of 30 wt% to 95 wt% based on a total weight of the thermal insulation component (Para. 0008, Lines 33-36; Para. 9023, Lings 11-15).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was fled to implement the insulating component having an amount of aerogel varying from 30 wt% to 95 wt% as taught by Sakaguchi et al. into the device of Ryu et al. for the benefit of providing the targeted material properties to achieve improved mechanical, thermal, manufacturability, and/or recyclability properties of the aerogels (Para. 0008, Lines 41-43).

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 20170271745) in view of IEC 61189-2-721: 2015 © IEC 2015 (IEC).
Regarding claims 27 and 28:
Yun as modified is silent on that the thermal insulation component has a dielectric constant ranging from 1.05 to 4 measured in accordance with IEC 61189-2-721 Edition 1 2015-04 at 10 GHz using a Split Post Dielectric Resonator (SPDR) as required by claim 27; and the thermal insulation component has a loss tangent ranging from 0.00001 to 0.1 measured in accordance with IEC 61189-2-721 Edition 1 2015-04 at 10 GHz using a Split Post Dielectric Resonator (SPDR) as required by claim 28.
IEC disclose the obviousness of the method of measuring the physical properties of the thermal insulation component in accordance with IEC 61189-2-721 Edition 1 2015-04 at 10 GHz using a Split Post Dielectric Resonator (SPDR), and wherein the thermal insulation component has a loss tangent ranging from 0.00001 to 0.1 measured in accordance with IEC 61189-2-721 Edition 1 2015-04 at 10 GHz using the SPDR (Page 3).
Accordingly, it would have been a knowledge within the purview of one of ordinary skill in the art at the time the invention was filed to implement a known method for measuring the physical properties particularly the measurement of the relative permittivity and loss tangent (also called dielectric constant and dissipation factor) of copper clad laminates at microwave frequencies using a split past dielectric resonator (SPDR) (See Abstract) as taught by IEC for the benefit of understanding the sensitivity of the insulation layer with respect to the thickness and the loss tangent (Page 17).

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US Pat. 10141625) in view of Meador et al. (US Pat. 10446920).
Regarding claims 35 and 36:
	Ryu et al. is silent on that the assembly further comprises a power amplifier, and wherein the power amplifier is in physical contact with the at least one antenna as required by claim 35; and the power amplifier is bonded to the at least one antenna as required by claim 36.
	Meador et al. disclose power amplifier, and wherein the power amplifier is in physical contact with the at least one antenna; the power amplifier is bonded to the at least one antenna (Col. 4, Lines 38-44; Col, 16, Lines 9-13).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement other components like power amplifier as taught by Meador et al. into the device of Ryu et al. for the benefit of providing essential for electronically steerable adaptively controlled antennas (Col. 14, Lines 39-43).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US Pat. 10141625) in view of Meador et al. (US Pat. 10446920).
Regarding claim 39:
Ryu et al. is silent on that the PTFE reinforced aerogel is a PTFE reinforced aerogel in a clad configuration, wherein the clad configuration comprises a plurality of ePTFE layers, wherein each of the plurality of ePTFE layers is bonded to a surface of the thermal insulation component.
Meador et al. disclose the PTFE reinforced aerogel is a PTFE reinforced aerogel in a clad configuration (shown in Fig. 4), wherein the clad configuration comprises a plurality of ePTFE layers (41a and 41b; Para. 0041, Lines 11-15), wherein each of the plurality of ePTFE layers (41a and 41b) is bonded to a surface of the thermal insulation component (42).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the clad arrangement taught by Meador et al. into the thermal insulation component of Ryu et al. for the benefit of achieving improved binding leading to a number of beneficial features such as better handleability, improved moldability, lower dusting/particle shedding, better flexibility and so on (Para. 0034, Lines 26-29).

Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US Pat. 10141625) in view of Ristic-Lehmann et al. (US 20050100728) and Sakaguchi et al. (US 20170355829).
Regarding claim 52:
Ryu et al. disclose (in Figs. 6, 7, 11 and 12) an assembly (defined as 110, 103b-103e) comprising: at least one antenna (110), wherein the at least one antenna (110) is configured to transmit a field of radiofrequency (RF) communication at an operating frequency ranging from 6 GHz to 100 GHz (Col. 1, Lines 36-40); and a thermal insulation component (103c), wherein the thermal insulation component (103c) is disposed within the field of RF communication (EM Wave), wherein the assembly (defined as 110, 103b-103e) is disposed within an enclosure (103a), and wherein an adhesive (103b) bonds the thermal insulation component (103c) to one of (a) the at least one antenna (110) or (b) the enclosure (103a), so as to position the thermal insulation component (103c) between the at least one antenna (110) and the enclosure (103a).
Ryu et al. is silent on that the thermal insulation component has a thickness of 0.03 mm to 2 mm, and wherein the thermal insulation component comprises an aerogel in an amount of 30 wt% to 95 wt% based on a total weight of the thermal insulation component.
Sakaguchi et al. disclose an aerogel in an amount of 30 wt% to 95 wt% based on a total weight of the thermal insulation component (Para. 0008, Lines 33-36; Para. 9023, Lings 11-15).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was fled to implement the insulating component having an amount of aerogel varying from 30 wt% to 95 wt% as taught by Sakaguchi et al. into the device of Ryu et al. for the benefit of providing the targeted material properties to achieve improved mechanical, thermal, manufacturability, and/or recyclability properties of the aerogels (Para. 0008, Lines 41-43).
Ryu as mollified is silent on that the insulation component has a thickness of 0.08 mm to 2 mm.
Ristic-Lehmann et al. disclose the obviousness of implementing an insulation component having a thickness of 0.03 mm to 2 mm (Pare. 0040, Lines 4-8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was fled to implement the thermal insulation component with the suitable thickness for use as taught by Ristic-Lehmann (Para. 0026, Lines 8-16}, into the modified device of Ryu for the benefit of reducing radiative heat transfer and improve thermal performance (Para. 0030).
Regarding claim 53:
Ryu as modified is silent on that the thermal insulation component has a thermal conductivity of 0.0025 W/m-K to 0.025 W/m-K at 25 °C and 1 atm.
However, since Ryu et al. disclose the use of thermal insulation component with low thermal conductivity (Col. 19, Lines 11-13), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement material having the claims low range for the benefit of allowing the transmission of radio signals (Col. 19, Lines 6-8).

Claims 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US 20170271745) in view of Ryu et al. (US Pat. 10141625).
Regarding claim 54:
Yun et al. disclose (in Figs. 1-5) an assembly (defined by 14 and 20) comprising: an antenna array (14), wherein the antenna array (14) is configured to transmit a field of radiofrequency (RF) communication (Para. 0014, Lines 4-6) and a thermal insulation component (20), wherein the thermal insulation component (20) is disposed within the field of RF communication (of the antenna array, 14; See Fig. 1), and wherein (in Figs. 2 and 3) the thermal insulation component (20) comprises: a thermal insulation layer (100); wherein the thermal insulation layer (100) defines 50% to 99% of a total thickness of the thermal insulation component (20; See Figs.); and a protective film (defined by 102 and 104), wherein the protective film (defined by 102 and 104) comprises: a polymer layer (102); and an adhesive layer (104), wherein the adhesive layer (104) is disposed between the thermal insulation layer (100) and the polymer layer (102) wherein the assembly (defined by 14 and 20) is disposed within an enclosure (defined by 22 and 24).
Yun et al. is silent on that the antenna is configured to transmit a field of radiofrequency (RF) communication at an operating frequency ranging from 6 GHz to 100 GHz; and that an adhesive bonds the thermal insulation component between the antenna array and the enclosure.
Ryu et al. disclose antenna is configured to transmit the field of RF communication at the operating frequency ranging from 6 GHz to 100 GHz (Col. 1, Lines 36-40); and that an adhesive (103b) bonds the thermal insulation component (103c) between the antenna array (110) and the enclosure (103a).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna for operation at 5G frequencies as taught by Ryu et al. and the arrangement of the thermal insulation component into the device of Yun et al. for the benefit of allowing the transmission and/or reception of the 5G radio frequency signals through the cover layer by the antenna to not negatively or detrimentally impact the RF communication of the antenna (Para. 0003, Lines 11-14).
Regarding claim 55:
Yun as modified is silent on that the thermal insulation component has a thermal conductivity of 0.0025 W/m-K to 0.025 W/m-K at 25 °C and 1 atm.
However, since Ryu et al. disclose the use of thermal insulation component with low thermal conductivity (Col. 19, Lines 11-13), it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement material having the claims low range for the benefit of allowing the transmission of radio signals (Col. 19, Lines 6-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845 

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845